Exhibit 10.4
EXECUTION VERSION

SCHEDULE
to the
Master Agreement

dated as of 22 November 2006

between

[spacer.gif] [spacer.gif] (1)  HSBC USA Inc. (‘‘Party A’’); and

[spacer.gif] [spacer.gif] (2)  Turquoise Card Backed Securities plc (‘‘Party
B’’).

Part 1. Termination Provisions

[spacer.gif] [spacer.gif] (a)  ‘‘Specified Entity’’ means in relation to Party A
for the purpose of: -

Section 5(a)(v), none

Section 5(a)(vi), none

Section 5(a)(vii), none

Section 5(b)(iv), none

and in relation to Party B for the purpose of:-

Section 5(a)(v), none

Section 5(a)(vi), none

Section 5(a)(vii), none

Section 5(b)(iv), none

[spacer.gif] [spacer.gif] (b)  ‘‘Specified Transaction’’ will have the meaning
specified in Section 14.

[spacer.gif] [spacer.gif] (c)  The ‘‘Cross Default’’ provisions of Section
5(a)(vi) will apply to Party A and will not apply to Party B.

‘‘Specified Indebtedness’’ will have the meaning specified in Section 14 of this
Agreement but will exclude deposits received by a party in the ordinary course
of its banking business.

‘‘Threshold Amount’’ means, in respect of Party A, an amount equal to 3% of
Party A's shareholders' equity (on a consolidated basis) as determined from time
to time in accordance with generally accepted UK accounting principles by
reference to Party A's most recently published audited financial statements.

The following proviso shall be inserted at the end of Section 5(a)(vi):

‘‘provided, however, that notwithstanding the foregoing, an Event of Default
shall not occur under either (1) or (2) above if the event or condition referred
to in (1) or the failure to pay referred to in (2) is a failure to pay caused by
an error or omission of an administrative or operational nature and funds were
available to such party to enable it to make the relevant payment when due,
provided that such error or omission is remedied within 3 Business Days of Party
A receiving notice of such failure to pay;’’.

[spacer.gif] [spacer.gif] (d)  The ‘‘Credit Event Upon Merger’’ provisions of
Section 5(b)(iv) will not apply to Party A and will not apply to Party B.

[spacer.gif] [spacer.gif] (e)  The ‘‘Automatic Early Termination’’ provision of
Section 6(a) will not apply to Party A and will not apply to Party B.

[spacer.gif] [spacer.gif] (f)  Payments on Early Termination. For the purposes
of Section 6(e) of this Agreement:-

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Market Quotation will apply.

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Second Method will apply.

[spacer.gif] [spacer.gif] (g)  ‘‘Termination Currency’’ means U.S. Dollars.

[spacer.gif] [spacer.gif] (h)  Additional Termination Event will apply. Each of
the following shall constitute an Additional Termination Event:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Enforcement Notice. The Note Trustee
delivers an Enforcement Notice pursuant to Condition 11 (Event of Default) of
the Conditions.

For the purpose of the foregoing Additional Termination Event, Party B shall be
the sole Affected Party.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  RatingsEvent. One or more of the
events specified as constituting Additional Termination Events in Part
5(f)(vii), (A), (B), (C), (D), (E) or (F).

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Tax Representation. If the
representation made by Party A in Part 5(j)(iii) of this Schedule is incorrect.

For the purpose of the Additional Termination Events in this Part 1(h)(ii) and
Part 1(h)(iii), Party A shall be the sole Affected Party.

Part 2. Tax Representations

[spacer.gif] [spacer.gif] (a)  Payer Representations. For the purpose of Section
3(e) of this Agreement, Party A and Party B will each make the following
representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement and
payments to be made pursuant to the ISDA Credit Support Annex to the Schedule)
to be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

[spacer.gif] [spacer.gif] (b)  Payee Representations.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  For the purpose of Section 3(f) of
this Agreement, Party A makes the following representation:

It is a corporation incorporated under the laws of the State of Delaware and its
US taxpayer identification number is 13-2764867. It is ‘‘exempt’’ within the
meaning of U.S. Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from
information reporting on Form 1099 and backup withholding.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  For the purpose of Section 3(f) of
this Agreement, Party B makes the following representations:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  It is an entity treated as a
corporation for United States federal income tax purposes organized and
subsisting under the laws of the England and Wales;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  No payment received or to be
received by it under this Agreement will be effectively connected with the
conduct by it of a trade or business within the United States; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  It is a 'non-U.S. branch of a
foreign person' as that term is used in section 1.1441-4(a)(3)(ii) of the U.S.
Treasury Regulations, and it is a 'foreign person' as that term is used in
section 1.6041-4(a)(4) of the U.S. Treasury Regulations.

2


--------------------------------------------------------------------------------


Part 3. Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:-

[spacer.gif] [spacer.gif] (a)  Tax forms, documents or certificates to be
delivered are:-

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Party required to deliver document [spacer.gif] [spacer.gif]
Form/Document/ Certificate [spacer.gif] [spacer.gif] Date by which to be
delivered Party A [spacer.gif] [spacer.gif] An executed Internal Revenue Service
Form W-9. [spacer.gif] [spacer.gif] Upon execution of this Agreement. Party B
[spacer.gif] [spacer.gif] An executed Internal Revenue Service Form W-8BEN.
[spacer.gif] [spacer.gif] (i) Upon execution of this Agreement and (ii)
promptly, upon reasonable demand by Party A. [spacer.gif]

[spacer.gif] [spacer.gif] (b)  Other documents to be delivered are:-

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Party required to deliver
document [spacer.gif] [spacer.gif] Form/Document/ Certificate [spacer.gif]
[spacer.gif] Date by which to be delivered [spacer.gif] [spacer.gif] Covered by
Section 3(d) Representation
Party A and Party B [spacer.gif] [spacer.gif] Appropriate evidence of its
signatory's authority [spacer.gif] [spacer.gif] On signing of this Agreement
[spacer.gif] [spacer.gif] Yes   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Party A and Party B [spacer.gif]
[spacer.gif] A copy of the annual report for such party containing audited or
certified financial statements for the most recently ended financial year
[spacer.gif] [spacer.gif] Upon request, as soon as publicly available
[spacer.gif] [spacer.gif] Yes   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Party B [spacer.gif] [spacer.gif]
Legal opinion in form and substance satisfactory to Party A [spacer.gif]
[spacer.gif] On signing of the Agreement [spacer.gif] [spacer.gif] No  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif]

    

Part 4. Miscellaneous

[spacer.gif] [spacer.gif] (a)  Addresses for Notices. For the purpose of Section
12(a) of this Agreement:-

Addresses for notices or communications to Party A:

[spacer.gif] [spacer.gif] [spacer.gif] Address:  457 Fifth Avenue, New York, NY
10018, USA

[spacer.gif] [spacer.gif] [spacer.gif] Attention:  General Counsel

[spacer.gif] [spacer.gif] [spacer.gif] Facsimile No:  To be advised.

[spacer.gif] [spacer.gif] [spacer.gif] Telephone No:  To be advised.

    

Address for notices or communications to Party B:-

[spacer.gif] [spacer.gif] [spacer.gif] Address:  c/o Wilmington Trust SP
Services (London) Limited,
Tower 42 (Level 11), 25 Old Broad Street,
London EC2N 1HQ
United Kingdom

[spacer.gif] [spacer.gif] [spacer.gif] Attention:   The Directors

[spacer.gif] [spacer.gif] [spacer.gif] Facsimile No.:  +44 (0) 20 7614 1122

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] With a copy to:  Law Debenture Trust
Company of New York

[spacer.gif] [spacer.gif] [spacer.gif] Address:  767 Third Avenue - 31st Floor,
New York, New York 10017

[spacer.gif] [spacer.gif] [spacer.gif] Attention  Patrick Healy

[spacer.gif] [spacer.gif] [spacer.gif] Facsimile No.:  +1 212 750 1361

It being acknowledged by the parties that a failure to serve notice on the Law
Debenture Trust Company of New York will not invalidate a notice effectively
served on Party A or Party B, as the case may be.

[spacer.gif] [spacer.gif] (b)  Process Agent. For the purpose of Section 13(c)
of this Agreement:-

Party A appoints as its Process Agent: HSBC Bank plc

[spacer.gif] [spacer.gif] [spacer.gif] Address:  8 Canada Square, Canary Wharf,
London, E14 4HQ

[spacer.gif] [spacer.gif] [spacer.gif] Attention:  Group Legal Department

[spacer.gif] [spacer.gif] [spacer.gif] Telephone No.:  +44 (0)20 7992 2025

[spacer.gif] [spacer.gif] [spacer.gif] Facsimile No.:  +44 (0)20 7991 4607

Party B appoints as its Process Agent: None.

[spacer.gif] [spacer.gif] (c)  Offices. The provisions of Section 10(a) will
apply to this Agreement.

[spacer.gif] [spacer.gif] (d)  Multibranch Party. For the purpose of Section
10(c) of this Agreement:-

Party A is not a Multibranch Party and shall enter into Transactions through its
London office.

Party B is not a Multibranch Party.

[spacer.gif] [spacer.gif] (e)  Calculation Agent. The Calculation Agent is Party
A except where (i) Party A is a Defaulting Party or (ii) Party A fails to
perform, in the reasonable opinion of Party B, an obligation assumed by it as
Calculation Agent for the purposes of any Transaction, in which case the
Calculation Agent may be a third party selected by Party A and Party B acting
reasonably. For the avoidance of doubt, failure by Party A to perform its
obligations as Calculation Agent shall not constitute an Event of Default or
Termination Event.

[spacer.gif] [spacer.gif] (f)  Credit Support Document.

Details of any Credit Support Document:-

In respect of Party A, none.

In respect of Party B, none.

[spacer.gif] [spacer.gif] (g)  Credit Support Provider.

Credit Support Provider means in relation to Party A, none.

Credit Support Provider means in relation to Party B, none.

[spacer.gif] [spacer.gif] (h)  Governing Law. This Agreement and each
Confirmation will be governed by and construed in accordance with English law.

[spacer.gif] [spacer.gif] (i)  Netting of Payments. Subparagraph (ii) of Section
2(c) of this Agreement will apply to Transactions entered into under this
Agreement.

[spacer.gif] [spacer.gif] (j)  ‘‘Affiliate’’ will have the meaning specified in
Section 14 of this Agreement, provided that for the purposes of Section 3(c)
Party A shall be deemed to have no Affiliates.

Part 5. Other Provisions

[spacer.gif] [spacer.gif] (a)  No Set-Off

[spacer.gif] [spacer.gif] [spacer.gif] (i)  All payments under this Agreement
shall be made without set-off or counterclaim, except as expressly provided for
in Section 6.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Section 6(e) shall be amended by
the deletion of the following sentence at the end of the first paragraph
thereof: ‘‘The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.’’

[spacer.gif] [spacer.gif] (b)  Security Interest

Notwithstanding Section 7, Party A hereby agrees and consents to the assignment
by way of security by Party B of its interests under this Agreement (without
prejudice to, and after giving effect to, any contractual netting provision
contained in this Agreement) to the Note Trustee (or any successor thereto)
pursuant to and in accordance with the Note Trust Deed and Note Trust Deed
Supplement and acknowledges notice of such assignment. Each of the parties
hereby confirms and agrees that the Note Trustee shall not be liable for any of
the obligations of Party B hereunder.

[spacer.gif] [spacer.gif] (c)  Amendment to Failure to Pay

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Subject to (ii) below Section
5(a)(i) (Failure to Pay or Deliver) shall not be applicable with respect to a
failure by Party B to make, when due, any payment under this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  A failure by Party B to pay the
Party B Initial Exchange Amount, and/or any interim exchange amount (in the
event that an amount equal to the Party B Redemption Amount is payable by Party
B pursuant to the terms of a confirmation hereunder) and/or the Party B Final
Exchange Amount shall constitute a Failure to Pay or Deliver pursuant to Section
5(a)(i) of the Agreement.

[spacer.gif] [spacer.gif] (d)  Disapplication of Certain Events of Default

Sections 5(a)(ii), 5(a)(iii), 5(a)(iv), 5(a)(v), 5(a)(vii)(2), (5), (6), (7) and
(9), and 5(a)(viii) will not apply in respect of Party B.

Section 5(a)(vii)(8) will not apply to Party B to the extent that it applies to
Section 5(a)(vii)(2) (5), (6) and (7).

[spacer.gif] [spacer.gif] (e)  Additional Event of Default

Section 5(a) of this Agreement is hereby amended by the addition of the
following event as Section 5(a)(ix) of this Agreement:

If Party A fails to comply with its obligations pursuant to Clause 4(a) of the
Disclosure Agreement.

[spacer.gif] [spacer.gif] (f)  Ratings Events

[spacer.gif] [spacer.gif] [spacer.gif] (i)  In the event that the short-term,
unsecured and unsubordinated debt obligations of Party A (or its successor) or
any Credit Support Provider from time to time in respect of Party A cease to be
rated at least as high as A-1+ by S&P (an ‘‘Initial S&P Rating Event’’), then
Party A will, within 30 days of the occurrence of such Initial S&P Rating Event,
at its own cost either:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  transfer collateral pursuant to the
provisions of a 1995 ISDA Credit Support Annex (Bilateral Form-Transfer) entered
into between Party A and Party B on the date hereof and annexed to this
Agreement (the ‘‘Credit Support Annex’’) provided that, such posting of
collateral shall be subject to the following:

[spacer.gif] [spacer.gif] [spacer.gif] (aa)  if required by S&P at the time of
such posting, Party A obtaining legal opinions satisfactory to S&P in relation
to such posting; and

[spacer.gif] [spacer.gif] [spacer.gif] (bb)  if the (x) long-term, unsecured and
unsubordinated debt obligations of Party A (or its successor), or any Credit
Support Provider from time to time in respect of Party A, cease to be rated at
least as high as BBB+ by S&P or (y) the short-term, unsecured and unsubordinated
debt obligations of Party A (or its successor) or any Credit Support Provider
from time to time in respect of Party A cease to be rated at least as high as
A-2, Party A obtaining an external verification of its valuation of the
transactions under the Credit Support Annex on a monthly basis provided that;

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the valuation may only be obtained
from the same entity up to four times in any twelve month period;

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (2)  Party B's Exposure (as defined in
the Credit Support Annex), for the purposes of posting collateral in accordance
with the Credit Support Annex, shall be deemed to be equal to the highest of the
two independent third party valuation bids and the amount calculated in
accordance with the Credit Support Annex; and

[spacer.gif] [spacer.gif] [spacer.gif] (3)  Party A shall provide S&P with the
two monthly independent third party valuations and its calculations pursuant to
paragraph 3(b) of the Credit Support Annex in relation to the day on which the
monthly independent third party valuations are obtained; or

[spacer.gif] [spacer.gif] [spacer.gif] (B)  transfer all of its rights and
obligations with respect to this Agreement to a replacement third party whose
short-term unsecured and unsubordinated debt obligations are rated at least A-1+
(or its equivalent) by S&P or such other rating as is commensurate with the
rating assigned to the relevant Series of Notes by S&P from time to time; or

[spacer.gif] [spacer.gif] [spacer.gif] (C)  procure another person to become
co-obligor or guarantor in respect of the obligations of Party A with respect to
this Agreement, whose short-term, unsecured or unsubordinated debt obligations
are rated at least A-1+ by S&P or such other rating as is commensurate with the
rating assigned to the relevant Series of Notes by S&P from time to time; or

[spacer.gif] [spacer.gif] [spacer.gif] (D)  take such other action as Party A
may agree with S&P as will result in the rating of the relevant Series of Notes
by S&P following the taking of such action being maintained at, or restored to,
the level it was at immediately prior to such Initial S&P Rating Event.

If any of sub-paragraphs (i)(B), (i)(C) or (i)(D) above are satisfied at any
time, all collateral (or the equivalent thereof, as appropriate) transferred by
Party A pursuant to sub-paragraph (i)(A) will be transferred to Party A and
Party A will not be required to transfer any additional collateral in respect of
such Initial S&P Rating Event.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In the event that the long-term,
unsecured and unsubordinated debt obligations of Party A (or its successor) or
any Credit Support Provider from time to time in respect of Party A cease to be
rated at least as high as BBB- by S&P and, as a result of such cessation, the
then current rating of the relevant Series of Notes may in the reasonable
opinion of S&P be downgraded or placed under review for possible downgrade (such
event, a ‘‘Subsequent S&P Rating Event’’), then Party A will:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  at its own cost and expense, take
the action set out in sub-paragraphs (i)(B), (i)(C) or (i)(D) above within 10
days of the occurrence of such Subsequent S&P Rating Event; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  if, at the time such Subsequent S&P
Rating Event occurs, Party A has provided collateral pursuant to a
mark-to-market collateral arrangement put in place pursuant to sub-paragraph
(i)(A) above following an Initial S&P Rating Event, continue to post collateral
notwithstanding the occurrence of such Subsequent S&P Rating Event until such
time as any action set out in sub-paragraph (ii)(A) above has been taken.

If the action set out in sub-paragraph (ii)(A) above is taken at any time, all
collateral (or the equivalent thereof, as appropriate) transferred by Party A
pursuant to sub-paragraphs (i)(A) or (ii)(B) above will be transferred to Party
A and Party A will not be required to transfer any additional collateral in
respect of such Subsequent S&P Rating Event.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  In the event that the long-term,
unsecured and unsubordinated debt obligations of Party A (or its successor) or
any Credit Support Provider in respect of Party A cease to be rated at least as
high as A1 (or its equivalent) by Moody's (such cessation being an ‘‘Initial
Moody's Rating Event’’), then Party A will, within 30 days of the occurrence of
such Initial Moody's Rating Event, at its own cost either:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  transfer all of its rights and
obligations with respect to this Agreement to a replacement third party with the
Required Ratings (as defined below) and domiciled in the same legal jurisdiction
as Party A or Party B provided that such transfer does not result in any
requirement for deduction or withholding for or on account of any Tax;

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (B)  procure another person to become
co-obligor or guarantor in respect of the obligations of Party A under this
Agreement, which co-obligor or guarantor may be a person with the Required
Ratings (as defined below) and domiciled in the same legal jurisdiction as Party
A or Party B provided that such appointment of a co-obligor or guarantor does
not result in any requirement for deduction or withholding for or on account of
any Tax;

[spacer.gif] [spacer.gif] [spacer.gif] (C)  take such other action as Party A
may agree with Moody's to remedy such Initial Moody's Rating Event; or

[spacer.gif] [spacer.gif] [spacer.gif] (D)  post collateral in accordance with
the provisions of the Credit Support Annex.

If any of sub-paragraphs (iii)(A), (iii)(B) or (iii)(C) above are satisfied at
any time, all collateral (or the equivalent thereof, as appropriate) transferred
by Party A pursuant to sub-paragraph (iii)(D) above will be transferred to Party
A and Party A will not be required to transfer any additional collateral in
respect of such Initial Moody's Rating Event.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  In the event that the long-term,
unsecured and unsubordinated debt obligations of Party A (or its successor) or
any Credit Support Provider in respect of Party A cease to be rated as high as
A3 (or its equivalent) by Moody's or the short-term, unsecured and
unsubordinated debt obligations of Party A (or its successor) or any Credit
Support Provider of Party A cease to be rated as high as P-1 (or its equivalent)
by Moody's (such cessation being a ‘‘Subsequent Moody's Rating Event’’), then
Party A will:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  within 30 days of the occurrence of
such Subsequent Moody's Rating Event on a reasonable efforts basis, and at its
own cost, attempt either to:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  transfer all of its rights and
obligations with respect to this Agreement to a replacement third party with the
Required Ratings (as defined below) and domiciled in the same legal jurisdiction
as Party A or Party B provided that such transfer does not result in any
requirement for deduction or withholding for or on account of any Tax;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  procure another person to become
co-obligor or guarantor in respect of the obligations of Party A with respect to
this Agreement, which co-obligor or guarantor may be a person with the Required
Ratings (as defined below) and domiciled in the same legal jurisdiction as Party
A or Party B provided that such appointment of a co-obligor or guarantor does
not result in any requirement for deduction or withholding for or on account of
any Tax; or

[spacer.gif] [spacer.gif] [spacer.gif] (3)  take such other action as Party A
may agree with Moody's to remedy such Subsequent Moody's Rating Event; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  within the later of 10 days of the
occurrence of such Subsequent Moody's Rating Event and 30 days of the occurrence
of an Initial Moody's Rating Event, post collateral according to the Credit
Support Annex provided that Party A shall continue, on a best efforts basis and
at its own cost, to make all reasonable attempts to take the actions specified
in sub-paragraph (iv)(A) above.

If any of sub-paragraphs (iv)(A)(1), (iv)(A)(2) or (iv)(A)(3) above are
satisfied at any time, all collateral (or the equivalent thereof, as
appropriate) transferred by Party A pursuant to sub-paragraphs (iii)(D) or
(iv)(B) above will be transferred to Party A and Party A will not be required to
transfer any additional collateral in respect of such Subsequent Moody's Rating
Event.

For the purposes of sub-paragraphs (iii) and (iv) of this Part 5(f), Required
Ratings means, in respect of the relevant entity, its short-term, unsecured and
unsubordinated debt obligations are rated at least as high as Prime-1 by Moody's
and its long-term, unsecured and unsubordinated debt obligations are rated at
least as high as A-1 by Moody's, or such other ratings as may be agreed with
Moody's from time to time.

[spacer.gif] [spacer.gif] [spacer.gif] (v)  (A) If Party A does not take any of
the measures described in sub-paragraph (i) above, such failure shall not be or
give rise to an Event of Default but shall constitute an Additional Termination
Event with respect to Party A which shall be deemed to have occurred on the
thirtieth day following the Initial S&P Rating Event with Party A as the sole
Affected Party and all Transactions as Affected Transactions.

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (B)  If, at the time a Subsequent S&P
Rating Event occurs, Party A has provided collateral pursuant to a
mark-to-market collateral arrangement put in place pursuant to sub-paragraph
(i)(A) above and fails to continue to post collateral pending compliance with
sub-paragraph (ii)(A) or (ii)(B) above, such failure will not be or give rise to
an Event of Default but will constitute an Additional Termination Event with
respect to Party A which will be deemed to have occurred on the later of the
tenth day following such Subsequent S&P Rating Event and the thirtieth day
following the Initial S&P Rating Event with Party A as the sole Affected Party
and all Transactions as Affected Transactions. Further, an Additional
Termination Event with respect to Party A shall be deemed to have occurred if,
even if Party A continues to post collateral as required by sub-paragraph (ii)
above, and notwithstanding Section 5(a)(ii), Party A does not take the action
described in sub-paragraph (ii)(A) or (ii)(B) above. Such Additional Termination
Event will be deemed to have occurred on the tenth day following the Subsequent
S&P Rating Event with Party A as the sole Affected Party and all Transactions as
Affected Transactions.

[spacer.gif] [spacer.gif] [spacer.gif] (C)  If Party A does not take any of the
measures described in sub-paragraph (iii) above, such failure shall not be or
give rise to an Event of Default but shall constitute an Additional Termination
Event with respect to Party A which shall be deemed to have occurred on the
thirtieth day following the occurrence of such Initial Moody's Rating Event with
Party A as the sole Affected Party and all Transactions as Affected
Transactions.

[spacer.gif] [spacer.gif] [spacer.gif] (D)  If Party A does not take the
measures described in sub-paragraph (iv)(B) above, such failure shall give rise
to an Event of Default with respect to Party A which shall be deemed to have
occurred on the thirtieth day following such Subsequent Moody's Rating Event
(or, if Party A has posted collateral pursuant to the Credit Support Annex under
sub-paragraph (iii)(D) above, such Event of Default shall be deemed to have
occurred on the tenth day following such Subsequent Moody's Rating Event) with
Party A as the Defaulting Party. Further, it shall constitute an Additional
Termination Event with respect to Party A if, even after satisfying the
requirement to post collateral as required by sub-paragraph (iv)(B) above, and
notwithstanding Section 5(a)(ii), Party A does not, irrespective of whether or
not Party A has applied the required level of effort, take any of the measures
described in sub-paragraph (iv)(A). Such Additional Termination Event shall be
deemed to have occurred on the thirtieth day following the Subsequent Moody's
Rating Event with Party A as the sole Affected Party and all Transactions as
Affected Transactions.

Party B shall use its reasonable endeavours to co-operate with Party A in
putting in place such credit support documentation, including (without
limitation) entering into such documents as may reasonably be requested by Party
A in connection with the provision of such collateral or in connection with any
of the other measures which Party A may take under this Part 5(f) following the
rating events described herein.

[spacer.gif] [spacer.gif] (g)  Additional Representations

Section 3 is amended by the addition at the end thereof of the following
additional representations (provided that the representations in Sections 3(h)
and 3(i) will be made by Party A only):

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   ‘‘(g) No Agency. It is
entering into this Agreement and each Transaction as principal and not as agent
of any person.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]     (h) Pari Passu. Its
obligations under this Agreement rank pari passu with all of its other
unsecured, unsubordinated obligations except those obligations preferred by
operation of law.’’

[spacer.gif] [spacer.gif] (h)  Recording of Conversations

Each party to this Agreement acknowledges and agrees to the tape recording of
conversations between the parties to this Agreement.

8


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] (i)  Relationship between the Parties

The Agreement is amended by the insertion after Section 14 of an additional
Section 15, reading in its entirety as follows:

‘‘15. Relationship between the Parties

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Non Reliance. It is acting for its
own account, and it has made its own decisions to enter into that Transaction
and as to whether that Transaction is appropriate or proper for it based upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Assessment and Understanding. It is
capable of assessing the merits of and understanding (through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming, and assumes, the
financial and other risks of that Transaction.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Status of Parties. The other party
is not acting as a fiduciary or an adviser for it in respect of that
Transaction.’’

[spacer.gif] [spacer.gif] (j)  Tax

[spacer.gif] [spacer.gif] [spacer.gif] (i)  No Gross Up: Neither Party A nor
Party B will in any circumstances be required to pay additional amounts in
respect of any Indemnifiable Tax or be under any obligation to pay to the other
any amount in respect of any liability of such other for or on account of any
Tax and, accordingly, Section 2(d)(i)(4) shall not apply.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Reduction of amounts payable by
Party A: If any Tax shall be deducted, accounted for, or suffered on a payment
due by Party B any payments to be made by Party B hereunder shall be net of the
amount of any Tax so withheld, accounted for, deducted or suffered and Party A's
payment obligations shall be reduced in proportion to the amount by which the
payments to be made by Party B are so reduced. If any Tax shall be deducted,
accounted for, or suffered on a payment due by Party A any payments to be made
by Party A hereunder shall be made net of the amount of any taxes so withheld,
accounted for, deducted or suffered and the payment obligations of Party B shall
remain the same.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Party A represents to Party B at
all times until the termination of this Agreement that at least one of the
following representations is correct:

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   (A) it is resident in the
United Kingdom for United Kingdom tax purposes; or

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   (B) it is party to each
Transaction solely for the purposes of a trade (or part of a trade) carried on
by it in the United Kingdom through a branch or agency (as that expression is
construed for the purposes of paragraph 31(6)(a) of Schedule 26 to the Finance
Act 2002, as amended or re-enacted from time to time); or

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   (C) it is resident in a
jurisdiction that has a double taxation convention or treaty with the United
Kingdom which has effect by virtue of section 788 of the Income and Corporation
Taxes Act 1988 and under which provision, whether for relief or otherwise, in
relation to interest (as defined in the relevant treaty or convention) is made
(as that expression is construed for the purposes of paragraph 31(7) of Schedule
26 to the Finance Act 2002, as amended or re-enacted from time to time).’’

9


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] (k)  Amendments to Section 6(b)

The following amendments shall apply in respect of Section 6(b)(i), 6(b)(ii),
6(b)(iii) and 6(b)(iv) only if a Tax Event occurs or a Tax Event Upon Merger
occurs and the Affected Party wishes to designate an Early Termination Date
under Section 6(b)(iv):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Section 6(b)(i) is hereby amended by
replacing the words ‘‘an Affected Party’’ in the first line thereof with ‘‘Party
A’’

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Section 6(b)(ii) of this Agreement
is hereby amended by replacing the words ‘‘the Affected Party’’ appearing before
the word ‘‘will’’ in the third line thereof with the words ‘‘Party A’’ and by
replacing the word ‘‘its’’ in the third line thereof with the word ‘‘the
Affected Party's’’ and by replacing the words ‘‘the Affected Party’’ in the
first line of the second paragraph thereof with the words ‘‘Party A’’.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Section 6(b)(iii) is hereby
amended by deleting the words ‘‘to reach agreement within 30 days after notice
thereof is given under Section 6(b)(i) on action to avoid that Termination
Event.’’ and replacing them with the words ‘‘to effect a transfer under Section
6(b)(ii) after notice is given under Section 6(b)(i).’’

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  Section 6(b)(iv)(1) is amended by
inserting the words ‘‘Party A’’ in place of ‘‘an’’ at the end of the second line
thereof and deleting the words ‘‘Affected Party’’ in the third line thereof.

[spacer.gif] [spacer.gif] (l)  Pre-Estimate

Section 6(e)(iv) of the Agreement is hereby amended by adding the following
wording after the word ‘‘except’’ in the third line thereof: ‘‘(1) for any loss
which either party may suffer by reason of its payments hereunder ceasing to be
deductible for tax purposes as a result of one or more of the representations
made by Party A in Part 5(j)(iii) failing to be accurate and true at any time
unless such failure would not have occurred but for (a) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (b) a
Change in Tax Law; or (2)’’.

[spacer.gif] [spacer.gif] (m)  Amendment to Tax Event

Section 5(b)(ii) shall be amended by the insertion of ‘‘or payments to be made
pursuant to the Credit Support Annex to the Agreement’’ after ‘‘6(e)’’ on the
seventh line of the paragraph and after ‘‘6(e)’’ on the ninth line of the
paragraph.

[spacer.gif] [spacer.gif] (n)  Condition Precedent

Section 2(a)(iii) shall be amended by the deletion of the words ‘‘a Potential
Event of Default’’ in respect of obligations of Party A only.

[spacer.gif] [spacer.gif] (o)  Representations

Section 3(b) shall be amended by the deletion of the words ‘‘or Potential Event
of Default’’ in respect of the representation given by Party B only.

[spacer.gif] [spacer.gif] (p)  Modifications to close-out provisions

Upon the occurrence of an Event of Default with respect to Party A or an
Additional Termination Event which entitles Party B to terminate any Affected
Transaction pursuant to Section 6(b) of the Agreement, Party B will be entitled
(but not obliged in the event that it does not designate an Early Termination
Date) to proceed in accordance with Section 6 of the Agreement subject to the
following:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  For the purposes of Section 6(d)(i),
Party B's obligation with respect to the extent of information to be provided
with its calculations is limited to information Party B has already received in
writing and provided Party B is able to release this information without
breaching the provisions of any law applicable to, or any contractual
restriction binding upon, Party B.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The following amendments shall be
deemed to be made to the definition of ‘‘Market Quotation’’:

10


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (A)  the word ‘‘firm’’ shall be added
before the word ‘‘quotations’’ in the second line; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  the words ‘‘, provided that the
documentation relating thereto is either the same as this Agreement and the
existing confirmations hereto (and the Reference Market-maker has the Rating
Requirements (or, if such Reference Market-maker is not rated by a Rating
Agency, it has such equivalent rating that is acceptable to such Rating Agency))
or the Rating Agencies have confirmed in writing that such proposed
documentation will not adversely impact the ratings of the relevant Series of
Notes’’ shall be added after ‘‘agree’’ in the sixteenth line; and

[spacer.gif] [spacer.gif] [spacer.gif] (C)  the last sentence shall be deleted
and replaced with the following:

‘‘If, on the last date set for delivery of quotations, exactly two quotations
are provided, the Market Quotation will be the arithmetic mean of the two
quotations. If only one quotation is provided on such date, Party B may, in its
discretion, accept such quotation as the Market Quotation and, if Party B does
not accept such quotation (or if no quotation has been provided), it will be
deemed that the Market Quotation in respect of the Terminated Transaction cannot
be determined.’’

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  For the purpose of the definition
of ‘‘Market Quotation’’, and without limitation of the general rights of Party B
under the Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  Party B will undertake to use its
reasonable efforts to obtain at least three firm quotations as soon as
reasonably practicable after the Early Termination Date and in any event within
the time period specified pursuant to Part 5(p)(iii)(C) below;

[spacer.gif] [spacer.gif] [spacer.gif] (B)  Party A shall, for the purposes of
Section 6(e), be permitted to obtain on behalf of Party B quotations from
Reference Market-makers on terms that reflect as closely as possible the terms
of the Terminated Transactions;

[spacer.gif] [spacer.gif] [spacer.gif] (C)  If no quotations have been obtained
within 6 Local Business Days after the occurrence of the Early Termination Date
or such longer period as Party B may specify in writing to Party A, then it will
be deemed that the Market Quotation in respect of the Terminated Transaction
cannot be determined;

[spacer.gif] [spacer.gif] [spacer.gif] (D)  Party B will be deemed to have
discharged its obligations under Part 5(p)(iii)(A) above if it promptly
requests, in writing, Party A (such request to be made within two Local Business
Days after the occurrence of the Early Termination Date) to obtain on behalf of
Party B quotations from Reference Market-makers on terms that reflect as closely
as possible the terms of the Terminated Transactions. Party A agrees to act in
accordance with such request; and

[spacer.gif] [spacer.gif] [spacer.gif] (E)  Party B will not be obliged to
consult with Party A as to the day and time of obtaining any quotations.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  For purposes of this Part 5(p),
‘‘Ratings Requirement’’ means, in respect of the relevant Reference
Market-maker, its short-term unsecured and unsubordinated debt obligations are
rated at least as high as A-1+ by S&P and Prime-1 by Moody's and its long-term
unsecured and unsubordinated debt obligations are rated at least as high as A1
by Moody's.

[spacer.gif] [spacer.gif] (q)  Contracts (Rights of Third Parties) Act 1999

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms but
this shall not affect any right or remedy of a third party which exists or is
available apart from that Act.

[spacer.gif] [spacer.gif] (r)  Change of Account

Section 2(b) of the Agreement is hereby amended by the addition of the following
at the end thereof:

‘‘; provided that such new account shall be in the same legal and tax
jurisdiction as the original account and such new account, in the case of Party
A and Party B, is held with a financial institution with a short term unsecured,
unsubordinated and unguaranteed debt obligation rating by S&P of at least
A-1+.’’

11


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] (s)  Payments to Principal Paying Agent

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Party A agrees that in the event
that Party B provides a written instruction to Party A requesting that Party A
should pay to HSBC Bank plc (in its capacity as Principal Paying Agent pursuant
to the Agency Agreement) amounts which Party A would otherwise be required to
pay Party B pursuant to this Agreement, then subject to (ii) below, Party A
agrees to make such payments to the Principal Paying Agent; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Party B acknowledges that,
following receipt by Party A of a written instruction from Party B, as referred
to in (i) above, Party A's payments to the Principal Paying Agent shall
discharge in full any obligations which Party A may have to make payments to
Party B hereunder.

[spacer.gif] [spacer.gif] (t)  Deed of Charge

Party B undertakes that its obligations to Party A pursuant to this Agreement
shall at all times be secured by the Deed of Charge.

[spacer.gif] [spacer.gif] (u)  Transfers

Section 7 of this Agreement shall not apply to a transfer by Party A of its
interests or obligations under this Agreement. Party A shall be required to
comply with, and shall be bound by, the following:

Without prejudice to Section 6(b)(ii), Party A may transfer all its interest and
obligations in and under this Agreement upon providing ten Local Business Days'
prior written notice to the Note Trustee and Party B, to any other entity (a
‘‘Transferee’’) provided that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Transferee's short-term,
unsecured and unsubordinated debt obligations are then rated not less than
‘‘A-1+’’ by S&P and ‘‘Prime-1’’ by Moody's and its long-term unsecured and
unsubordinated debt obligations are then rated not less than ‘‘A1’’ by Moody's
(or its equivalent by any substitute rating agency) or such Transferee's
obligations under this Agreement are guaranteed by an entity whose short-term,
unsecured and unsubordinated debt obligations are then rated not less than
‘‘A-1+’’ by S&P and ‘‘Prime-1’’ by Moody's and whose long-term unsecured and
unsubordinated debt obligations are then rated not less than ‘‘A1’’ by Moody's
(or if the Transferee is not rated by a Rating Agency, at such equivalent rating
by another internationally recognised rating agency as is acceptable to such
rating agency);

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  as of the date of such transfer,
the Transferee will not, as a result of such transfer, be required to withhold
or deduct on account of any Tax under this Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  a Termination Event or an Event of
Default will not occur under this Agreement as a direct result of such transfer;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  no additional amount will be
payable by Party B to Party A or the Transferee on the next succeeding Scheduled
Payment Date as a result of such transfer; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  (if the Transferee is domiciled in a
different jurisdiction from both Party A and Party B) S&P and Moody's have
provided prior written notification that the then current ratings of the
relevant Series of Notes will not be adversely affected.

Following such transfer all references to Party A shall be deemed to be
references to the Transferee.

Save as otherwise provided for in this Agreement and notwithstanding Section 7,
Party A shall not be permitted to transfer (by way of security or otherwise)
this Agreement or any interest or obligation in or under this Agreement without
the prior written consent of the Note Trustee.

Party B shall notify the Note Trustee if the Transferee is not an office, branch
or affiliate of Party B.

[spacer.gif] [spacer.gif] (v)  Non-petition

Party A hereby agrees that it shall comply with the provisions of clause 7 and
clause 8 of the Master Framework Agreement.

12


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] (w)  Scope of Agreement

The parties hereto hereby agree that this Agreement relates solely to
Transactions in respect of the Series 2006-2 Notes, which Transactions have been
or will be entered into between Party A and Party B.

[spacer.gif] [spacer.gif] (x)  Additional Definitions

‘‘Agency Agreement’’ means the agency agreement relating to the Turquoise
Funding Medium Term Note Programme dated 23 May 2006 between Party B, Law
Debenture Trust Company of New York and others.

‘‘Class [•] Notes’’ means USD [•] Series 2006-2 Class [•] Notes issued by Party
B under the Programme.

‘‘Conditions’’ means the terms and conditions (each a ‘‘Condition’’) of the
Notes as set out in the base prospectus dated 30 October 2006 in respect of the
Programme.

‘‘Disclosure Agreement’’ means a disclosure agreement dated 15 November 2006
between Party A, Party B and others.

‘‘Enforcement Notice’’ shall bear the meaning given to it in the Conditions.

‘‘Master Framework Agreement’’ means the Issuer Master Framework Agreement
relating to the Turquoise Funding Medium Term Note Programme dated 23 May 2006
between Party B, Law Debenture Trust Company of New York and others.

‘‘Moody's’’ means Moody's Investors Service Inc.

‘‘Notes’’ means the relevant class or sub class of notes to which this agreement
relates, as identified in the applicable Confirmation.

‘‘Note Trust Deed’’ means the note trust deed relating to the Turquoise Funding
Medium Term Note Programme dated 23 May 2006 between Party B and Law Debenture
Trust Company of New York.

‘‘Note Trust Deed Supplement’’ means the note trust deed supplement supplemental
to the Note Trust Deed dated 22 November 2006 between, Party A, Party B and
others.

‘‘Note Trustee’’ shall bear the meaning given to it the Note Trust Deed.

‘‘Party B Initial Exchange Amount’’ shall bear the meaning given in the
applicable Confirmation.

‘‘Party B Final Exchange Amount’’ means shall bear the meaning given in the
applicable Confirmation.

‘‘Principal Paying Agent’’ means HSBC Bank plc in its capacity as principal
paying agent pursuant to the Agency Agreement.

‘‘Programme’’ means the $10,000,000,000 Turquoise Card Backed Securities Medium
Term Note Programme.

‘‘Rating Agency’’ means any one of S&P and Moody's.

‘‘Rating Agencies’’ means S&P and Moody's.

‘‘S&P’’ means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc.

‘‘Series’’ means, with respect to the Notes, a series of Notes with the same
terms and conditions issued in accordance with the base prospectus dated 30
October 2006 in respect of the Programme.

‘‘Series 2006-2 Notes’’ means [•].

13


--------------------------------------------------------------------------------


    

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorised officers as of the date hereof.

HSBC USA
Inc.                                                                                   Turquoise
Card Backed Securities plc
(as Party
A)                                                                                         (as
Party B)

    

[spacer.gif] [spacer.gif] Signature:  Signature:

[spacer.gif] [spacer.gif] Date:  Date:

14


--------------------------------------------------------------------------------
